 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvening News AssociationandLocal 372,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind. Case7-CA-7345August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn January 7, 1970, Trial Examiner FrederickU.Reel issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in unfair labor practices and recom-mending that it cease and desist therefrom, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices allegedin the complaint.Thereafter, the General Counselfiledexceptions to the Trial Examiner's Decisiontogether with a supporting brief, the Charging Partyfiled cross-exceptions to the Trial Examiner's Decisionand a supporting brief, and Respondent filed a briefin answer to exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner as modified herein.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-'In the absence of exceptions thereto,we adopt,pro forma,Trial Examiner'sfinding that Respondent violated Sec 8(a)(1) and (4)of the Actby conditioning compliance with the arbitrator's award onthe withdrawal of the charges which were pending in this proceedingContraryto the Trial Examiner,we believe that a statement by Respond-ent to its employees that it will not interfere with their right to resortto Board processes in future labor disputes will have a salutary effectinguaranteeing to its employees the free and full exerciseof theirSec 7 rightsAccordingly,our order shall providefor the customarynotice postingtionsBoard adopts as its Order the recommendedOrder of the Trial Examiner, as modified herein,and hereby orders that Respondent, Evening NewsAssociation,Detroit,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:1.Add the following to the Trial Examiner's recom-mended Order:"Evening News Association, its officers, agents,successors, and assigns, shall take the following affirm-ative action which the Board finds necessary to effectu-ate the policies of the Act:"(a) Post at its "The Detroit News" plant in Detroit,Michigan, copies of the attached notice marked"Appendix."2 Copies of said notice, on forms providedby the Regional Director for Region 7, shall, afterbeing duly signed by Respondent's representative, beposted by Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.'"(b)Notify the Regional Director for Region 7,inwriting,within 10 days from the date of thisOrder, what steps have been taken to comply here-with."IT IS HEREBY FURTHER ORDERED that the com-plaint herein be, and it hereby is, dismissed insofaras it alleges violations of the Act not found herein.3In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Postedby Order of the National Labor Relations Board" shall read "Postedpursuant to a judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations Board "'Member McCulloch is of the view that the Trial Examiner's recommen-dation that no notice posting be required in this case is based on goodand sufficient reasonsHe would, therefore,go along withtheTrialExaminer in this respectAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United StatesGovernmentWE WILLNOT condition our compliance withthe arbitrator's award on the withdrawal of unfairlabor practice charges filed against us, or inany manner interfere with the efforts of ouremployees or their representatives to resort tothe processes of the NationalLaborRelationsBoard.185NLRB No. 70 EVENING NEWS ASSOCIATION431WE WILL NOT in any like orrelatedmatterinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named Union, or any other labor organ-ization, to bargain collectively through represent-atives of their own choosing,to engage in concert-edactivitiesforthepurposeof collectivebargaining or other mutual aid or protection,or to refrain from any and all such activities,except to the extent that such rights may beaffected by the proviso to Section 8(a)(3) ofthe Act.EVENING NEWSASSOCIATION(Employer)IITHE ALLEGED UNFAIR LABOR PRACTICESA Background-the Contract and the StrikesFor many years the Teamsters has been the bargainingrepresentative of certain employees of the Company (thoseengaged primarily in distribution)while other unions haverepresented employees engaged in mechanical productionand in other aspects of the Company's business. A Teamsterscontract expired on November15, 1967,and the employeesrepresented by that union went on strike at that time,The Teamsters and the Company reached a new agreementonMarch 15, 1968, but the employees represented bythe Teamsters could not then return to work because theCompany was shut down as the result of strikes by othercrafts.On August 5, 1968, the Company resumed publica-tion,as all the employees,including those represented bythe Teamsters,returned to work.The Teamsters contractwas made effective as of that date.DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 BookBuilding,1249Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner:This case, heardatDetroit,Michigan,on October 20, 1969,pursuant toa charge filed the preceding May 21 and a complaintissued August 8, presents issues arising out of Respondent'saction in deducting from vacation credits otherwise duein 1969 a pro rata amount based on strike idleness in1968.Upon the entire record,and after due considerationof the briefs filed by General Counsel and by Respondent,Imake the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent,herein calledtheCompany,aMichigancorporationengaged in the printing,sale, and distributionof a largeDetroit daily and Sundaynewspaper,"The DetroitNews,"ismanifestly and admittedlyan employerengagedin commerce within the meaning of Section2(6) and (7)of the Act. See, e.g., 154 NLRB 1494, 1506-07. The Charg-ing Party,herein calledthe Teamsters, is a labor organizationwithin the meaning of Section2(5) of the Act.Both the contract which expired in November 1967 andthe contract which became effective in August 1968 providedthe varying amounts of vacations during a calendar yeardepending upon the number of years of continuous service,e.g, 2 weeks for employees of 1 year but less than 5years' service,3 weeks for those whose service was between5 and 25 years, etc. On December 11, 1968, the Companynotified the employees represented by the Teamsters thattheir vacation allowance for 1969 would be prorated bydeducting therefrom the strike period from January 1,1968, through August 5,1968, e g, employees with over5years' service would receive 8 days' vacation insteadof 15.B. The Arbitration Proceeding and itsAftermathThe Teamsters filed a grievance with respect to thedenial of full vacation pay, which culminated in a hearingbefore Arbitrator Casselman in February 1969. The chargeinitiating this proceeding before the Labor Board was filedinMay 1969, while Casselman had the matter under advise-ment.On July 14, 1969,Casselman issued his award,holdingthat the Company had violated the current agreement insofaras the Company withheld vacation credit for the periodbetweenMarch 16, 1968, and August 5, 1968(i.e.,theperiod in which the Company and Teamsters were in accordbut the Company was shut down by the strike of othercrafts), but that the Company had not violated the agree-ment by prorating the vacation allowance for the periodprior to March 16, 1968.On July 21, 1969, Company counsel wrote counsel forthe Teamsters in part as follows..we have no intention of not abiding by theaward of Mr.Casselman in connection with vacation'General Counsel in his briefstates that"the arbitration opinionin fact didnot interpretthe contract " The entireopinion from itsopening statementof the issue to the concluding "award" shows thecontrary 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay On the other hand, we must of necessity conditionour compliance with the award on withdrawal of thepending charge by the Teamsters with the NationalLabor Relations Board. The purpose of that charge,were it to come to complaint, are identical with therelief sought under the contract, i.e., payment of fullvacation credits premised on the finding of an unfairlabor practice.Quite obviously, I cannot advise myclient,any more than you could yours, to risk re-litigationof the identical issues in a different forumwith the same resultand ineffect double paymentThe complaint in this case, which issued August 8,1969, alleged that the Company had violated Section8(a)(1)and (3) by withholding the vacation credits, and furtherviolated Section 8(a)(1), (3), and (4) by the letter quotedabove. Thereafter, and notwithstanding the position takenin the letter, the Company complied with the Casselmanaward, and allowed the employees here involved vacationcredit for the period between March and August 1968C Concluding FindingsWhatever vacation rights the employees have flow initiallyout of their contract, not from the statute. Here the contracthas been authoritatively construed by the agency createdby the parties for that purpose as authorizing the proratingof the vacation because of the absence for the periodbetween January 1 and March 15, 1968. Under settledprinciples the Board should accept this construction ofthe contract. See, e g ,InternationalHarvester Co,138NLRB 923, affd 327 F.2d 784 (C A. 7), cert.denied,377 U S 1003. Far from being in derogation of statutoryrights, the holding of the arbitrator appears in accordwith the Board's construction of the statute SeeGeneralElectric Co.,80 NLRB 510, 511-512,Kimberly-Clark Corp.,171NLRB No.82, Illinois Bell Telephone Co.,179 NLRBNo. 119 2 Indeed, as the right to vacation pay is whollycontractual, a finding that no such pay was due underthe contract would seem to preclude a finding that afailure to pay violated the statute. General Counsel failedin his attempt to show that the Company here departedfrom its prior practice of giving vacation credit to employeeson strike. The evidence as to past practice showed thatwhile the employees represented by the Teamsters hadbeen given such credits, the strikes in question were notcalled by the Teamsters, and the employees were thereafterin the position of being unable to work through no actionof their ownWith respect to the period after March 15, 1968, theemployees represented by Teamsters were entitled to vaca-'Tex-TanWelhausen Company,172NLRB No 93,enfd 419 F 2d1265 (C A 5),is distinguishable for the reasons stated by Trial ExaminerSinger inIllinoisBell, supra(TXD) as well as for those suggestedby the Fifth Circuit inTex-TanGeneral Counsel would distinguishGeneral ElectricandKimberly-Clarkas dealing with the earning of "vaca-tion credits"rather than the actual prorating of vacationsWhatevermight be said for this distinction as an original proposition (and itseems inapplicableit is unavailing in the light of thearbitrator's construction of the instant contracttion credits under the contract as construed by the arbitrator.The failure of the Company to grant the credits for thatperiod(until compelled to by the arbitrator's award) wasbased on its erroneous view of its contractual obligation.If,aswe have seen,there was no violation of thestatutein the Company's prorating of the vacation for the timethesemen were on strike, then I find it difficult to se-any violation of thestatutein the prorating when theywere absent because others were on strike'But I finditunnecessary to reach this question,for even assuming,arguendo,a violation of the statute, I believe the Boardshould stay its hand here as the parties have had a fulland fair resolution of the dispute by a duly constitutedarbitrator.The principles ofInternational Harvester,supra,apply equally to cases in which the arbitrator upholdsthe grievance SeeHowardElectricCo,166NLRB No.62;Edward Axel RoffmanAssociates,Inc.,147NLRB717, 724.The letter from Company counsel to Union counsel condi-tioning compliance with the arbitrator's award on the with-drawal of the charge in this case plainly violated Section8(a)(4) and(1) of the Act in that it threatened to withholdbenefits from employees because their representative hadfiled a charge under theAct.' The Company'swithdrawalfrom that untenable position does not moot the case CfWalling v.Helmerich,323 U.S. 37, 42-43.The fact thatIregard the charge as ill-founded is likewise no defense,for the protection of Section 8(a)(4) is not limited to meritori-ous charges.CONCLUSIONS OF LAW1.Respondent by conditioning compliance with an arbitra-tor's award on the withdrawal of a charge filed underthe Actengaged in an unfair labor practice affecting com-merce within the meaning of Section 8(a)(4) and (1) andSection 2(6) and(7) of the Act2.Respondent has not engaged in any other unfair laborpractices warranting remedial relief.THE REMEDYIshall order the Company to cease and desist fromthe unfair labor practice found above. Because the violationis isolated,was quickly cured, and was contained in aletter addressed solely to counsel rather than to the employ-ees, I see no need for the posting of a notice in thiscase. I also note that the charge in question proved ground-less, that the violation here was tangential to the main'Itcould be argued that the prorating of vacation because of absencein the post-March 15 period was an unlawful reprisal for the pre-March15 strikeThe evidence does not establish such motivation, but insteadsuggests a failure of the Company to recognize a difference in thetwo periods'The Company ostensibly took this position to avoid the possibilityof double payments,and indeed repeats that contention in its briefIt is all but unthinkable that experienced counsel would be unawareof the Board's longstanding policy of not requiring repetition of affirmativeacts remedying unfair labor practices "The qualification, 'if it has notalready done so ' is implicit in every direction for remedial action underthe statute" Sears, Roebuck and Company,123 NLRB 1236, 1271 EVENING NEWS ASSOCIATIONissue, and that as the parties have reached a new contracta notice posting would be more apt to reopen old woundsthan to promote industrial peace.Accordingly, upon the foregoing findings and conclusionsand upon the entire record, I recommend pursuant toSection 10(c) of the Act, issuance of the following-4332 In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights-under Section 7 of the Act3. In any manner interfering with the efforts of itsemployees or their representatives to resort to the processesof the National Labor Relations BoardsORDERRespondent,EveningNews Association, its officers,agents, successors,and assigns,shall cease and desist from.1.Conditioning the performance of any act on its parton the withdrawal of charges filed against it with theNational Labor Relations Board'In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes